The object of Act No. 2, Second Extra Session of 1934, as expressed in its title, is to provide for the "suspension of all laws or parts of laws relative to the enforcement of debts * * * during the emergency declared to exist, in order to provide relief to debtors who are unable to meet their obligations for the time being."
Section 4 of the act provides that the "Debt Moratorium Commissioner * * * shall have authority * * * to suspend all laws or parts of laws relative to the enforcement of any debt * * * and to suspend all laws or parts of laws authorizing the reduction of any such debt to judgment or the enforcementthereof, or the enforcement of any lien, privilege or mortgage securing the same, through the means of any judgment, conservatory writ, writ of injunction or mandamus, writ of fieri facias or execution, or order of *Page 631 
executory process, or other process whatsoever."
The language of both the title and the body of the act makes it perfectly clear that the purpose of the act was to provide for the suspension of only such laws as pertain to the enforcement of debts during the emergency which the Legislature declared to exist. The act merely provides a method by which debtors may obtain a moratorium, that is, a period during which they have a right to delay meeting of their obligations.
It was not intended, I think, to suspend Act No. 159 of 1898, as amended, authorizing the appointment of receivers for corporations (2) "at the instance of any stockholder or creditor, when the directors or other officers of the corporation are jeopardizing the rights of stockholders or creditors by grossly mismanaging the business or by committing acts ultra vires, or by wasting, misusing, or misapplying the property or funds of the corporation." Section 1.
If what the creditors of this corporation allege is true, those presently in charge of it are not only committing acts ultra vires, but have looted its treasury, and are systematically converting the corporate assets to their own use and benefit. Whether that be true or not is for the court to determine after hearing the parties.
The creditors of this corporation are not seeking to enforce their claims at this *Page 632 
time, but are asking that a receiver be appointed to take over and manage its affairs so that its assets may be preserved. A receiver is an indifferent person between the parties appointed by the court on behalf of all parties. He is the "arm and hand of the court, a part of the machinery of the court by which the rights of parties are protected."
Surely the Legislature did not intend by the passage of the moratorium statute to provide a method by which unfaithful, incompetent, or dishonest officers of a private corporation could prolong their tenure and thereby continue their mismanagement of the corporate affairs.
I dissent from the majority holding.